Citation Nr: 0816410	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  07-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 
(West 2002 & Supp. 2007) and 38 C.F.R. § 20.900(c) (2007).

In March 2008 the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct the hearings pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  A transcript of that proceeding has 
been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
hearing lass was previously denied in a rating decision dated 
in June 2001.

2.  The June 2001 rating decision was not appealed.

3.  Relevant evidence submitted since the June 2001 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claims.

4.  The veteran has bilateral hearing loss that is shown to 
be related to active service.

CONCLUSIONS OF LAW

1.  The RO's June 2001 rating decision denying the veteran's 
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001); Currently 38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for bilateral hearing 
loss has been submitted.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(c) (2007).

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307(a)(1), 3.307(a)(3), 
3.385, 3.309, 3.309(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In general, unappealed RO decisions are final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001); Currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  Pursuant 
to 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & West Supp. 2006); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim for service connection for bilateral hearing 
loss.

The June 2001 RO decision denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The evidence of record at the time of the denial consisted of 
a VA audiological examination dated in May 2001, extracts of 
military hospital reports from the Surgeon General's Office 
and a report from audiologist David L. Twomey, dated June in 
2000.  No service medical records were available for review.  
The veteran's claim was denied as there was no evidence of 
bilateral hearing loss in service and no positive medical 
nexus that could connect the veteran's current bilateral 
hearing loss to service.

Objective evidence has been added to the record since the 
June 2001 RO decision, including Travel Board testimony and 
statements of service members who were on active duty with 
the veteran.  This evidence addresses the veteran's exposure 
to noise in service while serving as an airplane maintenance 
technician.  This evidence had not been submitted before.  
Since the evidence relates to a crucial question in the 
veteran's case, i.e., whether the veteran was exposed to 
noise in service, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the veteran's claim.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.

II.  Service connection for bilateral hearing loss

The veteran alleges that his current bilateral hearing loss 
is the result of his duties as an airplane maintenance 
technician during service.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for sensorineural hearing 
loss, as an organic disease of the nervous system, on a 
presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2006).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

In reviewing the evidence of record, specifically the report 
of David L. Twomey dated in June 2000 and the VA audiological 
examination in May 2001, the Board acknowledges that the 
veteran has a current diagnosis of bilateral hearing loss.  
Thus, element (1) of Hickson has been satisfied.

Turning to element (2) of Hickson, in-service incurrence, the 
Board notes the lack of service medical records associated 
with the veteran's claims file.  VA notified the veteran that 
it was likely his service medical records had been destroyed 
in the fire at the National Personnel Records Center in 1973.  
Despite the lack of service medical records, the veteran has 
submitted buddy statements from two service members who were 
on active duty with him.  Where the service medical records 
are lost and presumed destroyed the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened. See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Both 
V.V.E. and C.M. stated their military occupational 
specialties required them to be exposed to significant 
acoustic trauma during the course of their daily duties as 
airplane maintenance technicians and crew chiefs.  

They noted that they were required to inspect planes prior to 
and following flight, both times when the aircraft were 
running.  Both of the veteran's buddy statements also noted 
the veteran's trouble hearing during his time in service.  
During his Travel Board hearing in March 2008, the veteran 
himself recounted the same experience during his time in 
service.  The Board acknowledges that the veteran, V.V.E. and 
C.M. are competent to give evidence about what they 
experienced; for example, they are competent to discuss the 
level of noise they were exposed to during service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Both the 
veteran and his fellow service members are credible 
witnesses, whose testimony may be used in the determination 
of the veteran's claim.  Based on this lay testimony, the 
Board finds the veteran was exposed to acoustic trauma during 
his time in service.  Thus, element (2) of Hickson, has been 
satisfied.

Finally, element (3) of Hickson, medical nexus, has also been 
established.  The Board notes the negative nexus statement in 
the May 2001 VA audiology examination report, however; the 
negative opinion was based on the fact that no service 
medical records were available for review, and the evidence 
of record at the time did not contain the lay statements from 
the veteran's fellow service members.  The Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board places more evidentiary weight on the 
positive nexus opinion provided by audiologist David L. 
Twomey in June 2000.  Mr. Twomey stated that the veteran's 
August 1991 audiological screening indicated the veteran 
suffered from symmetric moderate sensorineural hearing loss.  
The examiner found that it was at least as likely as not that 
exposure to the B-51 airplane contributed to the veteran's 
present hearing impairment.  This medical statement in 
conjunction with the lay testimony of record establishes 
element (3) of Hickson.

The evidence in this case is approximately balanced regarding 
whether the veteran's current bilateral hearing loss is the 
result of service.  Therefore, the benefit-of-the-doubt will 
be conferred in his favor and his claim for service 
connection for bilateral hearing loss is granted, subject to 
the controlling laws and regulations, which govern awards of 
VA compensation.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.400 (2007); see also 
Gilbert v. Derwinksi, 
1 Vet. App. 49 (1990).

III.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER


As new and material evidence has been submitted regarding the 
claim of entitlement to service connection for bilateral 
hearing loss, the veteran's claim is reopened.

Service connection is granted for bilateral hearing loss.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


